In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 14-3269

UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                                 v.


ANTHONY T. MOORE, JR.,
                                              Defendant-Appellant.

        Appeal from the United States District Court for the
                     Southern District of Illinois.
        No. 3:13-cr-30212-DRH-1— David R. Herndon, Judge.


    ARGUED FEBRUARY 24, 2015 — DECIDED APRIL 24, 2015


   Before EASTERBROOK, ROVNER, and SYKES, Circuit Judges.

    ROVNER, Circuit Judge. Anthony T. Moore, Jr. was convicted
of interference with commerce by robbery, in violation of 18
U.S.C. §§ 1951 and 2. He challenges the district court’s decision
to run his 235-month federal sentence consecutive to sentences
imposed in state court for attempted murder, aggravated
battery and possession with intent to deliver a controlled
substance. We affirm.
2                                                    No. 14-3269

                                  I.
    On December 17, 2012, United Parcel Service (“UPS”)
driver Steven Roberts was returning to his delivery truck after
attempting to deliver a package when he noticed a man
walking down the middle of the street. A blue minivan drove
slowly behind the man, trailing him by approximately two car
lengths. Roberts returned the undelivered package to the back
of his truck and then took his place in the driver’s seat. The
man, later identified as Moore, appeared next to him, armed
with a revolver. Roberts ran from the truck, but slipped and
fell in the mud between two houses. Moore caught up to him
and threatened to shoot him if he ran again. With the gun
trained on Roberts, Moore walked Roberts back to the truck
and told him to drive. Moore crouched down on the passenger
side of the truck’s cab and directed Roberts to a dead-end
street marked by abandoned houses and overgrown shrub-
bery.
    During the ten- to fifteen-minute drive, Roberts noticed that
the blue minivan that had trailed Moore earlier was now
following the delivery truck. As Roberts drove, Moore told
him, “Don’t make me kill you,” and “Don’t get killed over
somebody else’s stuff, so just do like I say. Just do like I say.”
Tr. at 65. At times, Moore seemed “antsy and agitated” and at
other times he was calm. Roberts took the opportunity of a
calm moment to plead for his life, asking Moore not to kill him,
and explaining that he had a wife and two children whom he
wanted to see grow up. When they reached the dead-end
street, Moore directed Roberts to park and turn off the truck.
The minivan pulled in nearby, and after Moore made a phone
call to a woman, another vehicle arrived on the scene. Moore
No. 14-3269                                                     3

directed Roberts to sit in the driver’s seat and keep his head
down. The drivers of the blue minivan and the second vehicle
then began to unload packages from the UPS truck and place
them in the minivan and the other vehicle. Roberts began to
think that “this is it, that this is my last day on earth, this
is—you know, once they’re done—considering the location,
and once they’re done, I thought I was going to die back there
on that road.” Tr. at 66-67.
    As the unloading progressed, an older couple in a Dodge
Durango drove towards the UPS truck. At this point, Moore
was crouched down in the passenger area with his gun pointed
at Roberts. Moore whispered, “Don’t say anything. I’ll shoot
you.” The couple slowed as they passed the UPS truck and
asked Roberts, “Is everything ok?” Roberts nodded at them
and they drove on. Tr. at 68. The incident agitated Moore and
he directed Roberts to drive to a second location approximately
five minutes away. When they arrived at the second location,
Roberts noticed that the drivers of the blue minivan and the
other vehicle were gone, taking with them the packages that
had already been unloaded. Moore directed Roberts to push
the remaining packages closer to the back of the UPS truck so
that it would be easier to finish unloading the truck. Moore
also directed Roberts to open some packages to determine if
the contents were worth stealing. Someone returned to
continue unloading the truck. After the remaining packages
were unloaded, Moore directed Roberts to go to the back of the
truck and sit on the floor. Roberts told the jury:
     [S]o I sat there. By now I’m robotic. I’m just—it’s like
     I was in out-of-body kind of thing. I was there but I
     wasn’t, and I was just doing what he said. And he
4                                                    No. 14-3269

      told me to sit there, so I sat there and I put my head
      down and he was standing up over me with the gun
      pointed to me, and so I figured, well, they’ve taken
      everything and that he was ‘fin to kill me. I put my
      head down and I just ask the Lord—I just put my
      head down and asked the Lord to receive my soul
      because of where we were located, that now they’re
      done, I just figured he—I knew he was going to just
      kill me and leave me there. It was an isolated area.
      I was—I just thought I was dead so I had already
      accepted to die.
Tr. at 73.
    But Moore did not pull the trigger. Out of the corner of his
eye, Roberts saw Moore back away and leave the UPS truck.
Roberts then heard a car door slam and tires peeling off in the
rocks. After a few moments of paralyzed shock, Roberts heard
a little voice in his head say, “Steve, get up.” Tr. at 74. Moore
had disabled Roberts’ cell phone by removing the battery so he
got into the driver’s seat and drove to a store that was a regular
stop on his delivery route. The workers at the store called the
police, and Roberts called his wife and his supervisors at UPS.
The incident had lasted for an hour and forty minutes, and
Moore had not lowered his gun until he fled the UPS truck.
   As investigators later learned, the blue minivan was driven
by Janneka Adams and the other vehicle was driven by
Victoria Walker. Both were romantically involved with Moore,
and Walker was the mother of Moore’s son. Walker had rented
the blue minivan the prior week for Moore to use on a trip.
After the robbery, the stolen packages were taken to Walker’s
No. 14-3269                                                  5

home and the three divided up the spoils. Among the items
taken from the truck were hair extensions that regularly sold
for $100 each in retail establishments. A day or two after the
robbery, Walker called her fifteen-year-old friend, J.B., and
offered to sell some of the hair extensions for $5 each. J.B.
readily agreed to the deal and Walker then drove to J.B.’s home
with Moore and Moore’s cousin. J.B. completed the purchase
and asked Walker to fix the extensions in her hair. Walker
agreed to do so and the foursome then drove to a nearby store
to purchase hair glue.
    A UPS truck was parked at the store, and as they passed it,
Moore said, “Round 2.” Walker told Moore that he was talking
too much. J.B. then purchased the hair glue and the group
began to drive to Walker’s home. They saw a Federal Express
truck on the road, and Moore said, “That’s the truck I really
want.” Walker again admonished Moore, telling him that he
was talking too much and that there were “too many ears
around.” After they arrived at Walker’s house, Walker placed
the hair extensions in J.B.’s hair and then left for work. J.B.
remained at Walker’s home for a time watching television with
Moore. A news report came on describing the UPS robbery.
Moore then received two phone calls in quick succession,
including one from Walker. Moore complained about Walker
talking to him “about this” while she was at work and told her
they would discuss it when she returned home. J.B. decided to
leave and asked Moore to walk her to the Metrolink station. On
the way to the station, Moore pulled out a handgun and said,
“What if I was to shoot you in your head right here?” J.B. told
Moore not to play with her and told him she no longer wanted
his company. She continued to the station by herself and went
6                                                   No. 14-3269

home. J.B. had seen other unusual items at Walker’s house that
day including additional hair extensions, cell phones, jewelry
and sports hats. At that point, she surmised that Moore and
Walker had robbed a UPS truck and that Moore wanted to rob
a Federal Express truck as well. She took Moore’s question
about shooting her in the head as a threat to kill her to prevent
her from telling authorities what she knew.
    Later that night, at approximately 2:00 a.m., Walker
returned to J.B.’s home and invited her to come out to smoke
marijuana. J.B. accepted the invitation and Walker then drove
J.B. to a viaduct where Moore was waiting with a gun. Moore
immediately threatened J.B. again, saying, “You ran around
here snitching. I’m ‘fin to kill you, B.” The details of what
happened next came out later in a state court trial, but were not
admitted during the federal trial that is the subject of this
appeal. After threatening J.B., Moore threw J.B. into a ditch and
fired three shots at her. One bullet hit her in the head, one
struck her hip, and one missed her entirely. J.B. played dead
until Moore and Walker left. She then managed to walk home
and summon an ambulance.
    As a result of the shooting of J.B., Moore was charged in
state court with one count of attempted first degree murder
and two counts of aggravated battery. A jury found him guilty
on all three counts and the state court sentenced him to thirty-
four years’ imprisonment. In a separate state case, Moore pled
guilty to possession with intent to deliver a controlled sub-
stance. He was sentenced on that charge to four years’ impris-
onment, to run consecutive to the thirty-four year sentence for
attempted murder and aggravated battery. For hijacking the
UPS truck, Moore was charged in federal court with one count
No. 14-3269                                                   7

of interference with commerce by robbery, in violation of
18 U.S.C. §§ 1951 and 2. He was convicted and sentenced to 235
months’ imprisonment. The district court judge decided to run
Moore’s federal sentence consecutive to (rather than concur-
rent with) his state court sentences. It is that decision that
Moore challenges on appeal.
                                II.
    Our review of sentencing decisions generally is limited to
whether they are reasonable, applying the abuse of discretion
standard. Gall v. United States, 552 U.S. 38, 46 (2007); United
States v. Aslan, 644 F.3d 526, 531 (7th Cir. 2011). In the usual
case, we first must ensure that the district court committed no
significant procedural error, including, among other things,
incorrectly calculating the guidelines range, or failing to
explain adequately the chosen sentence. Gall, 552 U.S. at 51;
Aslan, 644 F.3d at 531. But Moore does not claim any proce-
dural error. He concedes that his 235-month sentence is within
the properly calculated guidelines range. He challenges only
the substantive reasonableness of the district court’s decision
to run his entire federal sentence consecutive to his state
sentence, a decision that added nearly twenty years to his
thirty-eight year state sentence. We therefore review the
district court’s decision for abuse of discretion.
   The parties agree that the properly calculated guidelines
range for the offense of conviction was 188 to 235 months, as
recommended by the Presentence Investigation Report
(“PSR”). That recommendation included a two-level adjust-
ment for obstruction of justice because Moore shot J.B. in order
to keep her from reporting the crime. See U.S.S.G. § 3C1.1.
8                                                      No. 14-3269

Because the PSR characterized the attempted murder of J.B. as
relevant conduct to the offense of conviction, Moore was
assessed no criminal history points for his state court convic-
tion. The PSR then determined that guideline 5G1.3(b) applied
because the offense level was increased based on conduct
which resulted in a term of imprisonment. That is, Moore’s
offense level was increased by two levels under the obstruction
of justice provision for the attempted murder of J.B., a crime
for which he received a separate state court sentence. At the
time of Moore’s sentencing, section 5G1.3(b) provided:1
     If subsection (a) does not apply, and a term of
     imprisonment resulted from another offense that is
     relevant conduct to the instant offense of conviction
     under the provisions of subsections (a)(1), (a)(2), or
     (a)(3) of § 1B1.3 (Relevant Conduct) and that was the
     basis for an increase in the offense level for the
     instant offense under Chapter Two (Offense Con-
     duct) or Chapter Three (Adjustments), the sentence
     for the instant offense shall be imposed as follows:
     (1) the court shall adjust the sentence for any period
     of imprisonment already served on the
     undischarged term of imprisonment if the court
     determines that such period of imprisonment will
     not be credited to the federal sentence by the Bureau
     of Prisons; and




1
  Subsections (b) and (c) of guideline 5G1.3 were amended in November
2014.
No. 14-3269                                                              9

      (2) the sentence for the instant offense shall be
      imposed to run concurrently to the remainder of the
      undischarged term of imprisonment.
U.S.S.G. § 5G1.3(b).2 Because the PSR concluded that “a term
of imprisonment resulted from another offense that is relevant
conduct to the instant offense of conviction,” subsection (b)(2)
directed that Moore’s sentence for interference with commerce
by robbery run concurrently with his state court sentence for
attempted murder.
   The government objected to the application of guideline
5G1.3(b), contending instead that subsection 5G1.3(c) applied.
At the time of Moore’s sentencing, that subsection provided:
      (c) (Policy Statement) In any other case involving an
      undischarged term of imprisonment, the sentence
      for the instant offense may be imposed to run
      concurrently, partially concurrently, or consecu-
      tively to the prior undischarged term of imprison-
      ment to achieve a reasonable punishment for the
      instant offense.
U.S.S.G. § 5G1.3(c). According to the government, Moore
would have received a sentencing enhancement for obstruction
of justice based solely on his threats to J.B., threats for which he

2
  Subsection (a) provides, “If the instant offense was committed while the
defendant was serving a term of imprisonment (including work release,
furlough, or escape status) or after sentencing for, but before commencing
service of, such term of imprisonment, the sentence for the instant offense
shall be imposed to run consecutively to the undischarged term of
imprisonment.” Subsection (a) did not apply, thus satisfying the first
condition for applying subsection (b).
10                                                    No. 14-3269

was never separately prosecuted. Thus, the government
contended, Moore’s state court sentence for attempted murder
was not “the basis for an increase in the offense level for the
instant offense.” Rather, the basis for the increase was the two
threats that Moore issued to J.B. before he shot her. The district
court declined to apply subsection 5G1.3(c). The court agreed
that Moore’s threats alone would have been sufficient to
support an obstruction of justice enhancement but that Moore’s
obstruction continued beyond the threats to the actual at-
tempted murder of J.B., in an “ongoing effort to obstruct justice
and to silence [J.B.].” Sent. Tr. at 14-15. See also Sent. Tr. at 16
(where the district court remarked, “I agree that obstruction
was established once the threat was made. I just don’t believe
that we end there with the obstruction. The obstruction
continued.”). The court thus treated the obstruction as a single
course of conduct that included both the threats and the
attempted murder; because the attempted murder resulted in
a sentence of imprisonment, the court applied section 5G1.3(b)
rather than 5G1.3(c).
    But whether section 5G1.3(b) or 5G1.3(c) applied, the court
was within its authority to run the sentences consecutively
rather than concurrently. Of course, section 5G1.3(c) expressly
authorizes consecutive sentences, and if the court had relied on
that provision, we would generally presume a within-guide-
lines consecutive sentence to be reasonable. Rita v. United
States, 551 U.S. 338, 347 (2007) (sentences that are within the
properly calculated guidelines range are entitled to a rebutt-
able presumption of reasonableness); United States v. Fletcher,
763 F.3d 711, 715 (7th Cir. 2014); United States v. Mykytiuk,
415 F.3d 606, 608 (7th Cir. 2005). But courts are also free to
No. 14-3269                                                     11

disagree with a guidelines recommendation, as the court did
here when it rejected concurrent sentences under section
5G1.3(b). See Kimbrough v. United States, 552 U.S. 85, 109–10
(2007). See also Spears v. United States, 555 U.S. 261, 265–66
(2009) (“we now clarify that district courts are entitled to reject
and vary categorically from the crack-cocaine Guidelines based
on a policy disagreement with those Guidelines.”).
   Moreover, a court is authorized by statute to impose a
consecutive sentence when a defendant is already serving an
undischarged term of imprisonment, as happened here.
18 U.S.C. § 3584(a). In determining whether the terms imposed
are to be ordered to run concurrently or consecutively, the
court “shall consider, as to each offense for which a term of
imprisonment is being imposed, the factors set forth in section
3553(a).” 18 U.S.C. § 3584(b).
    And that is what the district court did in this instance. The
court considered the section 3553(a) factors and applied them
in determining where in the guidelines range to place Moore’s
sentence and also in deciding whether to run the sentence
concurrent with or consecutive to the state court sentence. In
particular, the court considered the nature and circumstances
of the offense and the history and characteristics of the defen-
dant. The court noted that the crime involved an armed
robbery of a driver of a truck containing an interstate shipment
of parcels, as well as threats to a potential witness and an
attempt on the life of that witness. The court characterized the
offense as “serious” and “quite a dangerous crime” which had
a significant adverse impact on commerce. The court was also
cognizant of the effect of the crime on the UPS driver, who was
terrorized by the “quite harrowing” hijacking and who, along
12                                                  No. 14-3269

with his family, suffered long-lasting consequences from
Moore’s acts.
    In considering Moore’s character and history, the court
noted that, after committing this crime, Moore expressed
interest in hijacking other trucks, that he had committed a prior
crime of violence (a residential burglary), as well as misde-
meanor battery, violation of an order of protection, and
possession with intent to deliver a controlled substance. The
court remarked, “The Sentencing Commission doesn’t consider
Mr. Moore a career criminal but I do. Public is not safe at all
with Mr. Moore walking the streets as far as I’m concerned.”
Sent. Tr. at 28. In summarizing his reasons for a sentence at the
high end of the guidelines and for a consecutive sentence, the
court said:
     In light of the dangerousness of this crime, fear of
     death he imposed upon the driver during this
     offense, the multiple victims whose packages were
     stolen, the adverse effect on commerce, the adverse
     effect on the driver and his family after the offense,
     which continues to linger and will continue to
     linger, the clear inference that the defendant
     planned more robberies from which you can infer
     there would have been similar adverse effects. In
     light of the defendant’s repeated criminal convic-
     tions, including the residential burglary crime of
     violence, his attempt to murder a witness in this
     case.
     When we look at the factors of need for the sentence
     imposed to reflect the seriousness of the offense,
No. 14-3269                                                      13

     promote respect for the law, provide just punish-
     ment for the offense, protect the public from further
     crimes, and provide adequate deterrence, the Court
     will sentence the defendant … to the upper end of
     the guideline range of 235 months.
Sent. Tr. at 28-29. In deciding to run the federal sentence
consecutive to the state sentence, the court again cited these
same facts and expounded on the reasons for a lengthy
sentence:
     But the Court finds that the obstruction enhance-
     ment, though technically correct—and I think, quite
     frankly, it’s a close call. I’m not entirely confident in
     my ruling in that regard to be an insufficient remedy
     for shooting and trying to kill a witness in this case.
     As the facts bear out, [Moore] first threatened the
     witness, which would have been sufficient for the
     obstruction enhancement alone, but then actually to
     [attempt to] kill the witness takes these actions to
     [an] entirely different level. So the Court rejects the
     advice of the Commission on the point of concur-
     rence versus consecutive treatment of this sentence
     to the state sentence for attempt murder. In addition,
     he was likewise convicted of a completely unrelated
     drug charge.
     As I alluded to earlier, Mr. Moore is a career crimi-
     nal in my mind. These crimes deserve to be treated
     separately in the Court’s eyes and the public de-
     serves protection accordingly. For the reasons I
     outlined for justifying an upper end guideline
14                                                    No. 14-3269

     sentence, I also, for the reasons just verbalized, find
     that the sentence herein shall run consecutive to the
     two state sentences the defendant’s now serving for
     attempt murder and possession with the intent to
     deliver.
Sent. Tr. at 29-30.
    The court extensively justified a sentence at the high end of
the guidelines range and the consecutive treatment of that
sentence. “Although the extent of the difference between a
particular sentence and the recommended guidelines range is
relevant, we afford deference to the district court's judgment
whether a sentence is ‘inside, just outside, or significantly
outside’ the guidelines range.” United States v. Tockes, 530 F.3d
628, 632 (7th Cir. 2008) (quoting Gall, 552 U.S. at 41). A district
court “must give serious consideration to the extent of any
departure” from the guidelines and must explain its conclusion
“that an unusually lenient or an unusually harsh sentence is
appropriate in a particular case with sufficient justifications.”
Gall, 552 U.S. at 46. “The Supreme Court has rejected an
appellate rule that requires extraordinary circumstances to
justify a sentence outside the guidelines range, and also has
rejected a rigid mathematical approach that compares the
percentage of the departure with the strength of the justifica-
tion.” Tockes, 530 F.3d at 632; Gall, 552 U.S. at 46-47. The court
must consider all of the section 3553(a) factors, making “an
individualized assessment based on the facts presented.” Gall,
552 U.S. at 49-50; Tockes, 530 F.3d at 632; United States v.
Miranda, 505 F.3d 785, 791 (7th Cir. 2007).
No. 14-3269                                                      15

    It is pellucid that the court met that standard here. This was
a quintessential exercise of judicial discretion. The district court
heard the harrowing testimony of the UPS driver and reviewed
the driver’s victim impact statement, which addressed the
long-term effects of the crime on the driver and his family. The
court also heard the testimony of J.B., and reviewed her state
court testimony regarding Moore’s attempt on her life. The
court also considered evidence presented in mitigation and the
defendant’s own statement. The court clearly determined that
the obstruction enhancement could have been justified by the
threats alone, that a two-level enhancement was inadequate to
account for the very serious attempted murder of a witness,
and that the two crimes were each so serious in their own right
that only consecutive sentences would be appropriate. Con-
trary to Moore’s contention, there was no duplication of
punishment here. The court more than adequately justified its
decision to reject the advice of the Sentencing Commission, and
the sentence is therefore
                                                      AFFIRMED.